Citation Nr: 0404936	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  99-22 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from December 1951 to November 
1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).   

This case has previously come before the Board.  In September 
2002, the issue was the subject of additional development.  

By letter dated in May 2002, the AOJ requested that the 
appellant advise whether she would attend a scheduled 
hearing.  The appellant did not respond.  Thus, the hearing 
request is considered withdrawn.  38 C.F.R. § 20.704 (2003).  

The Board notes that this appeal is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
her part


REMAND

The last Supplemental Statement of the Case (SSOC) was issued 
in March 2001.  Since then, a pertinent report from the 
Defense Threat Reduction Agency has been received.  The AOJ 
has not had an opportunity to review the additional relevant 
evidence.   In these circumstances, if the last SSOC was 
prepared before the receipt of additional evidence, an SSOC 
will be furnished to the appellant as provided in 38 C.F.R. § 
19.31 unless the additional evidence is duplicative or not 
relevant to the issue on appeal.  38 C.F.R. § 19.37(a). 
Therefore, in accordance with 38 C.F.R. § 19.37(a) and 38 
C.F.R. § 19.31 this claim is returned to the RO for 
consideration and the issuance of an SSOC.

The AOJ has not issued a sufficient VCAA letter in regard to 
the issue entitlement to dependency and indemnity 
compensation (DIC) under 38 U.S.C.A. § 1318.  See VAOPGCPREC 
8-2003.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The issues on appeal should be 
reviewed with consideration given to 
additional evidence.  If the benefits 
sought on appeal remain denied, an SSOC 
should be issued.  

2.  The RO should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A separate VCAA letter 
should be issued.  

3.  If the appellant has, or is able to 
obtain, evidence relevant to the claims 
on appeal, that evidence must be 
submitted by her.


If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

